DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12, and 14-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Scott et al. (US 5,967258 A).
With respect to claim 1, Scott et al. discloses a work vehicle guardrail comprising a platform 25, guardrail set 1 including a first upright guardrail 62 with first pivoting hinge 76, a first latch 83 for securing the guardrails together in an unfolded position, as shown in figures 1-3 and 6.
With respect to claim 2, Scott et al. discloses said latch 83 affixed to guardrail 62, as shown in figure 11.
With respect to claims 3 and 15, said latch engages a first detent member 84 on said platform, as shown in figure 11.
With respect to claims 4 and 16, said latch is biased by spring 91, as shown in figure 11.
With respect to claim 9, Scott et al. discloses said guardrails for preventing access or fall from said platform when folded and unfolded, as shown in figures 7 and 8.
With respect to claim 10, Scott et al. discloses a second latch 127 for securing said guardrails in folded and unfolded positions, as shown in figures 7 and 8.
With respect to claim 11, said second latch 127 is affixed to handrail 64,65, distally away from the upright guardrails 62, as shown in figures 6-8.
With respect to claim 12, said second latch engages a second detent member 131 on a second handrail, as shown in figure 13.
With respect to claim 14, the limitations recited in this claim have been addressed in the rejections of claims 1, 9, and 10 above.

    PNG
    media_image1.png
    516
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    725
    531
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    396
    473
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 5-8, 13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/               Primary Examiner, Art Unit 3618